In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                      No. 15-1218V
                                    Filed: May 9, 2016

*************************                                  UNPUBLISHED
JOHN RAJOTTE,                               *
                                            *              Special Master Hamilton-Fieldman
                      Petitioner,           *
                                            *
v.                                          *              Final Attorneys’ Fees and Costs;
                                            *              Reasonable Amount Requested
SECRETARY OF HEALTH                         *              to which Respondent Does Not
AND HUMAN SERVICES,                         *              Object.
                                            *
                      Respondent.           *
*************************
Leah Durant, Law Offices of Leah V. Durant, PLLC, Washington, D.C., for Petitioner.
Justine Walters, United States Department of Justice, Washington, DC, for Respondent.

                                          DECISION 1

        On October 19, 2015, John Rajotte (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). In his petition,
Petitioner alleges that an influenza (“flu”) vaccination administered on October 22, 2012 caused
him to suffer from Guillain-Barré syndrome (“GBS”). On March 21, 2016, the undersigned
issued a 15-Week Order on the basis of the parties’ representation that they had reached a
tentative agreement in this case. The undersigned has not yet issued a decision on entitlement.

       On May 9, 2016, Petitioner filed an Application for Attorneys’ Fees and Costs. In his
motion, Petitioner requests compensation for $19,304.02 in attorneys’ fees and costs. Petitioner
1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B).
Consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, the undersigned agrees that the identified material fits within the
requirements of that provision, such material will be deleted from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
represents that the entirety of this amount was incurred by his counsel; he has not personally
incurred any fees or costs in pursuit of his vaccine claim. Petitioner also represents that
Respondent has no objection to a fees and costs award for the amount requested.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C.
§ 300aa-15(e). The undersigned finds that this petition was brought in good faith and that there
existed a reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable
and appropriate. Accordingly, the undersigned hereby awards the amount of $19,304.02, in
the form of a check made payable jointly to Petitioner and Petitioner’s counsel, Leah
Durant.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court shall enter judgment in accordance herewith. 3

       IT IS SO ORDERED.

                                                     /s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).